UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-1047


CARLOS A. ALFORD,

                Plaintiff - Appellant,

          v.

RAY MABUS, Secretary of the Navy; W. DEAN PHEIFFER, Board of
Corrections  Chairman;   MIRIAM  WEATHERSBY,   Head  Records
Sections,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever, III,
Chief District Judge. (7:13-cv-00015-D)


Submitted:   May 29, 2014                    Decided:   June 9, 2014


Before SHEDD, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carlos A. Alford, Appellant Pro Se.      Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Denise Walker, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Carlos A. Alford seeks to appeal the district court’s

order remanding this case to the Board for Correction of Naval

Records.      This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral     orders,    28    U.S.C.    § 1292   (2012);      Fed.   R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The order Alford seeks to appeal is neither a final

order   nor    an     appealable    interlocutory       or     collateral     order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                        We

dispense      with    oral     argument    because      the    facts    and    legal

contentions     are    adequately    presented     in    the    materials      before

this court and argument would not aid the decisional process.



                                                                            DISMISSED




                                          2